[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] May 17, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Fiduciary/Claymore MLP Opportunity FundN-2 Filing Ladies and Gentlemen: On behalf of Fiduciary/Claymore MLP Opportunity Fund (the “Fund”), we are enclosing herewith for filing pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the General Rules and Regulations of the Securities and Exchange Commission (the “Commission”) thereunder, and the Investment Company Act of 1940, as amended, and the General Rules and Regulations of the Commission thereunder, one electronically signed Registration Statement on Form N-2 (the “Registration Statement”). The Registration Statement relates to the offering of the Fund’s common shares on a delayed or continuous basis in reliance on Rule 415 under the Securities Act. As previously discussed, the Registration Statement is being filed for the sole purpose of registering additional common shares of the Fund. The Registration Statement also updates the fund’s capitalization and makes other non-material changes to disclosure. Otherwise, disclosure throughout the Registration Statement is the same as that set forth in the Fund’s POS 8C filed March 6, 2013. Pursuant to SEC Release No. 33-6510 (February 15, 1984), the Fund hereby requests selective review of the Registration Statement. A fee of $20,460 to cover the registration fee under the Securities Act hasbeen paid. Securities and Exchange Commission May 17, 2013 Page 2 If you have any questions or require any further information with respect to this Registration Statement, please call me at (212) 735-3406 or Kevin Hardy at (312) 407-0641. Very truly yours, /s/ Michael K. Hoffman Michael K. Hoffman Enclosure
